DETAILED ACTION
Specification
The amendments to the specification is acceptable (p. 2 of Applicants’ reply filed on March 25, 2022).

Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on March 25, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) the objections to the drawings, and
 		(ii) the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner. 

Applicants have similarly amended independent Claims 1 and 13 to include the feature that the discharge hole includes a plurality of inlets and outlets defined at opposite ends and features associated therewith and which Applicants have persuasively argued.   Thus, the former rejections of Claims 1 and 13 under 35 U.S.C. 103 based on KIM (US2017/0306964) and PARK (US2011/00333327) have been withdrawn. 


Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicants’ representative Sangki Park (Reg. No. #77,261) in a phone interview conducted on April 28, 2022. 

Applicants have further agreed to amend the claims as follows:   

--  1. (Currently Amended) A scroll compressor comprising: 
		a casing; 
		a drive motor included in the casing; 
		a rotary shaft rotatable by the drive motor; 
		a main frame supporting the rotary shaft; 
		a fixed scroll connected to the main frame; 
		an orbiting scroll arranged between the main frame and the fixed scroll and eccentrically connected to the rotary shaft, the orbiting scroll configured to orbit relative to the fixed scroll and define a compression chamber in cooperation with the fixed scroll; 
		a discharge cover disposed on a first surface of the fixed scroll to define a closed space between the discharge cover and the first surface of the fixed scroll; 
		a discharge port defined at the fixed scroll and configured to fluidly connect the compression chamber to the closed space; and 
		a discharge hole defined through the main frame and the fixed scroll and configured to fluidly connect the closed space to an outside of the main frame, 
		wherein opposite ends of the discharge hole have cross-sectional areas that are different from a cross-sectional area of an expanded flow channel [[disposed between the opposite ends, 
		wherein the discharge hole comprises [[a plurality of outlets defined at the opposite ends, and [[the [[is defined between the plurality of inlets and the plurality of outlets, and 
		wherein the expanded flow channel is in fluid communication with at least two of the plurality of inlets and at least two of the plurality of outlets.  --

--  6. (Currently Amended) The scroll compressor of claim 5, wherein the expanded flow channel fluidly communicates with all of the plurality of inlets and all of the plurality of outlets.  –

--  13. (Currently Amended) A scroll compressor comprising: 
		a rotary shaft; 
		a frame supporting the rotary shaft; 
		a fixed scroll connected to the frame; 
		an orbiting scroll arranged between the frame and the fixed scroll and connected to the rotary shaft, the orbiting scroll configured to orbit relative to the fixed scroll such that a compression chamber is defined by the orbiting scroll and the fixed scroll; 
		a discharge cover disposed on a first surface of the fixed scroll to define a space between the discharge cover and the first surface of the fixed scroll; 
		a discharge hole defined through the frame and the fixed scroll and configured to fluidly connect the closed space to an outside of the frame, 
		wherein opposite ends of the discharge hole have cross-sectional areas that are different from a cross-sectional area of an expanded flow channel [[disposed between the opposite ends, 
		wherein the discharge hole comprises [[the [[is defined between the plurality of inlets and the plurality of outlets, and 
		wherein the expanded flow channel is in fluid communication with at least two of the plurality of inlets and at least two of the plurality of outlets.  –

--  18. (Currently Amended) The scroll compressor of claim 17, wherein the expanded flow channel fluidly communicates with all of the plurality of inlets and all of the plurality of outlets.  – 

	This application is now in condition for allowance.
Allowable Subject Matter
Claims 1-20 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Independent Claim 1 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ scroll compressor as claimed including:   
				“a discharge hole (231a + 256a, in combination, Figs. 1 and 4B) defined through the main frame (230) and the fixed scroll (250) and configured to fluidly connect the closed space to an outside of the main frame (230), 
				wherein opposite ends of the discharge hole (231a + 256a, in combination) have cross-sectional areas that are different from a cross-sectional area of an expanded flow channel (257, Fig. 4B) of the discharge hole disposed between the opposite ends (Fig. 4B), 
				wherein the discharge hole (231a + 256a, in combination) comprises (i) a plurality of inlets and a plurality of outlets defined at the opposite ends (Fig. 4B), and (ii) the expanded flow channel (257) is defined between the plurality of inlets and the plurality of outlets (Fig. 4B), and 
				wherein the expanded flow channel (257) is in fluid communication with at least two of the plurality of inlets and at least two of the plurality of outlets (Fig. 4B)” is not shown or rendered over the prior art of record.  Claim 13 contains similar recitations as Claim 1 above and so is also considered to be allowable subject matter.  Claims 2-12 and 14-20 are further indicated as allowable subject matter by virtue of being dependent on independent Claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Tuesday May 3, 2022
	
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746